Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the RCE filed on 9/16/22. Claims 2 - 4, 6 - 9, 11, 12, 15, 17 – 24, 26, 28, 30, 33 - 35, 37, 39, 41 -  43, 46 - 48, 50 and 52 - 55 have been canceled and claims 1, 5, 10, 13, 14, 16, 25, 27, 29, 31, 32, 36, 38, 40, 44, 45, 49, 51 and 56 – 59 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22	 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 14, 27, 40 and 56-59 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 10, 14, 16, 27, 29, 31, 32, 36, 40, 44, 45, 49 and 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0141679 A1) in view of Zhu (CN 106506424).
Regarding claims 1 and 14, He teaches a network node (Fig. 14: paragraph 26: eNodeB) for configuring resources for a short Physical Downlink Control Channel, sPDCCH (paragraph 34: techniques for S-PDCCH transmission and resource mapping in an S -TTI can be defined), the network node comprising: processing circuitry (inherent in eNodeBs) configured to: determine time resources for the sPDCCH based on at least one characteristic associated with transmission, the at least one characteristic associated with transmission including a subslot transmission duration (paragraph 34: In one example, the number of S-PDCCH symbols M can depend on the S -TTI length configured for a given UE); configure a wireless device (UE) using the time resources for the sPDCCH (paragraph 35: the UE can monitor the S-PDCCH starting from an OFDM symbol fulfilling n.sub.symbol mod L.sub.S -TTI=0, wherein n.sub.symbol represents an OFDM symbol index within a radio frame and L.sub.S -TTI represents the S -TTI length configured for a given UE. In the example shown in FIG. 3, the S -TTI length can be 2 symbols, 3 or 4 symbols, 7 symbols, etc); the determined time resources for the sPDCCH including a number of symbols corresponding to one of: a two symbol subslot transmission duration when the sPDCCH is a two symbol sPDCCH (paragraph 34: In one example, the number of S-PDCCH symbols M can depend on the S -TTI length configured for a given UE. As an example, M=1, or alternatively, the S-PDCCH can span over all symbols of each S -TTI when the S -TTI length is 1 or 2 or 3. Otherwise, M=2. Also described in paragraphs 26-27 and paragraph 61: for an S -TTI length of 2 symbols, the common S-PDCCH search space (SS.sub.k.sup.(L)) can include… a defined number of S-PDCCH candidates M.sup.(L) (e.g., 2)).
He fails to explicitly disclose the determined frequency resources used for a short control channel element, sCCE, in the two symbol sPDCCH being the same as the frequency resources used for a sCCE in the three symbol sPDCCH; and configure the wireless device using the determined frequency resources for the sPDCCH.
However, Zhu teaches the determined frequency resources used for a short control channel element, sCCE, in the two symbol sPDCCH being the same as the frequency resources used for a sCCE in the three symbol sPDCCH; (4th paragraph below “For the downlink feedback channel PHICH as follows”: Second, the R-PDCCH adopts the same CCE resource allocation and mapping manner as the PDCCH, and the CCE resources and the CCEs of the PDCCH regions of the first two OFDM symbols are arranged successively, that is, the new R-PDCCH (occupying the 3rd OFDM symbol) And the adjusted PDCCH (occupying the first two OFDM symbols), the CCE resources of the two are identically numbered and arranged in the same way as the CCEs of the PDCCH region occupying three OFDM symbols in the legacy system. Also described in First, adopt the same CCE mapping method. Both the PDCCH and the R-PDCCH perform PUCCH resource mapping according to a uniform CCE number according to the same mapping manner stipulated in the original protocol. That is still the above formula: Since the CCEs having a total of 3 OFDM symbols between the R-PDCCH and the PDCCH uniformly perform continuous resource mapping, the resource mapping manner is the same as the original. Therefore, the PUCCH mapped by the CCE in the R-PDCCH channel set on the third OFDM symbol, that is, the PUCCH used by the backhaul, and the PUCCH mapped by the CCEs in the first two OFDM symbols are natural Will overlap, will be staggered in different PRBs, or use different ZC sequences of the same PRB to perform code division staggering); and configure the wireless device using the determined frequency resources for the sPDCCH (4th paragraph below “For the downlink feedback channel PHICH as follows”: Second, the R-PDCCH adopts the same CCE resource allocation and mapping manner as the PDCCH, and the CCE resources and the CCEs of the PDCCH regions of the first two OFDM symbols are arranged successively…). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify He’s network by incorporating the teachings of Zhu, for the purpose of mapping resources according to a specified method and minimize errors.
Regarding claims 5, 31 and 44, He teaches the network node of claim 1, wherein the at least one characteristic includes a predefined pattern of subslots for the wireless device (paragraph 34: the number of S-PDCCH symbols period (M) can be fixed (e.g., M=1) corresponding to each S-TTI length, or explicitly configured by higher layer signaling for a given UE. In one example, the number of S-PDCCH symbols M can depend on the S-TTI length configured for a given UE. As an example, M=1, or alternatively, the S-PDCCH can span over all symbols of each S-TTI when the S-TTI length is 1 or 2 or 3). 
Regarding claims 10, 36 and 49, He teaches the network node of claim 1, wherein the sPDCCH is based on a Demodulation Reference Signal, DMRS (end of paragraph 38 and paragraph 65: DMRS). 
Regarding claims 16 and 29, He teaches the method of claim 14, wherein the at least one characteristic includes one of a reference signal overhead and a subslot length (paragraphs 34-35: S-TTI length). 
Regarding claim 27 and 40, He teaches the method and wireless device (Fig. 14: paragraph 35: UE) for transmitting on resources indicated in a short Physical Downlink Control Channel, sPDCCH (paragraphs 34 and paragraph 35: A user equipment (UE) can determine where to start searching for its DCI for data transmission in a respective sTTI. In one example, a starting OFDM symbol for the S-PDCCH can be implicitly determined based on the number of symbols of the S-TTI…), the wireless devicePage 6 of 17Attorney Docket No: 1557-460PUS (P71316_US2)U.S. Patent Application Serial No: 16/345923 comprising: processing circuitry (inherent in UEs) configured to: receive a configuration on time resources of the sPDCCH and on frequency resources of the sPDCCH, the time resources being based on at least one characteristic associated with transmission, the at least one characteristic associated with transmission including a subslot transmission duration (paragraph 34: In one example, the number of S-PDCCH symbols M can depend on the S -TTI length configured for a given UE); transmit according to the configuration (paragraph 35: A user equipment ( UE) can determine where to start searching for its DCI for data transmission in a respective sTTI); the time resources for the sPDCCH including a number of symbols corresponding to one of: a two symbol subslot transmission duration when the sPDCCH is a two symbol sPDCCH (paragraph 34: In one example, the number of S-PDCCH symbols M can depend on the S -TTI length configured for a given UE. As an example, M=1, or alternatively, the S-PDCCH can span over all symbols of each S -TTI when the S -TTI length is 1 or 2 or 3. Otherwise, M=2. Also described in paragraphs 26-27 and paragraph 61: for an S -TTI length of 2 symbols, the common S-PDCCH search space (SS.sub.k.sup.(L)) can include… a defined number of S-PDCCH candidates M.sup.(L) (e.g., 2)).
	He fails to explicitly disclose the frequency resources used for a short control channel element, sCCE, in the two symbol sPDCCH being the same as the frequency resources used for a sCCE in the three symbol sPDCCH.
However, Zhu teaches the frequency resources used for a short control channel element, sCCE, in the two symbol sPDCCH being the same as the frequency resources used for a sCCE in the three symbol sPDCCH ((4th paragraph below “For the downlink feedback channel PHICH as follows”: Second, the R-PDCCH adopts the same CCE resource allocation and mapping manner as the PDCCH, and the CCE resources and the CCEs of the PDCCH regions of the first two OFDM symbols are arranged successively, that is, the new R-PDCCH (occupying the 3rd OFDM symbol) And the adjusted PDCCH (occupying the first two OFDM symbols), the CCE resources of the two are identically numbered and arranged in the same way as the CCEs of the PDCCH region occupying three OFDM symbols in the legacy system. Also described in First, adopt the same CCE mapping method. Both the PDCCH and the R-PDCCH perform PUCCH resource mapping according to a uniform CCE number according to the same mapping manner stipulated in the original protocol. That is still the above formula: Since the CCEs having a total of 3 OFDM symbols between the R-PDCCH and the PDCCH uniformly perform continuous resource mapping, the resource mapping manner is the same as the original. Therefore, the PUCCH mapped by the CCE in the R-PDCCH channel set on the third OFDM symbol, that is, the PUCCH used by the backhaul, and the PUCCH mapped by the CCEs in the first two OFDM symbols are natural Will overlap, will be staggered in different PRBs, or use different ZC sequences of the same PRB to perform code division staggering)).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify He’s network by incorporating the teachings of Zhu, for the purpose of mapping resources according to a specified method and minimize errors.
 Regarding claim 32 and 45, He teaches the wireless device of claim 27, wherein the at least one characteristic includes a transmission mode for at least one of a data channel and a grant for the wireless device (paragraph 25: A transmission of a request, grant and/or data can be performed in subframe chunks with a TTI. Further described in paragraph 57: In one example, one DCI format for DL and one DCI format for UL can be configured for a UE, e.g., based on transmission modes). 
Regarding claims 56 – 59, He teaches the network node and wireless device of Claims 1, 14, 27 and 40, but fails to explicitly disclose wherein the 2-symbol sPDCCH uses the same frequency resources as the 3-symbol sPDCCH.  
	However, Zhu teaches wherein the 2-symbol sPDCCH uses the same frequency resources as the 3-symbol sPDCCH (4th paragraph below “For the downlink feedback channel PHICH as follows”: Second, the R-PDCCH adopts the same CCE resource allocation and mapping manner as the PDCCH, and the CCE resources and the CCEs of the PDCCH regions of the first two OFDM symbols are arranged successively, that is, the new R-PDCCH (occupying the 3rd OFDM symbol) And the adjusted PDCCH (occupying the first two OFDM symbols), the CCE resources of the two are identically numbered and arranged in the same way as the CCEs of the PDCCH region occupying three OFDM symbols in the legacy system. Also described in First, adopt the same CCE mapping method. Both the PDCCH and the R-PDCCH perform PUCCH resource mapping according to a uniform CCE number according to the same mapping manner stipulated in the original protocol. That is still the above formula: Since the CCEs having a total of 3 OFDM symbols between the R-PDCCH and the PDCCH uniformly perform continuous resource mapping, the resource mapping manner is the same as the original. Therefore, the PUCCH mapped by the CCE in the R-PDCCH channel set on the third OFDM symbol, that is, the PUCCH used by the backhaul, and the PUCCH mapped by the CCEs in the first two OFDM symbols are natural Will overlap, will be staggered in different PRBs, or use different ZC sequences of the same PRB to perform code division staggering).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify He’s network by incorporating the teachings of Zhu, for the purpose of mapping resources according to a specified method and minimize errors.

Claims 13, 25, 38 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over He and Takeda as applied to claims 1, 14, 27 and 40 above, and further in view of Sun et al. (US 2019/0191420 A1).
Regarding claims 13, 25, 38 and 51, He teaches the network node of claim 1, but fails to explicitly disclose wherein the sPDCCH is part of a downlink subframe configured for two symbol TTI, the downlink subframe being configured to include both two symbol sPDCCH and three symbol sPDCCH.
However, Sun teaches wherein the sPDCCH is part of a downlink subframe configured for two symbol TTI, the downlink subframe being configured to include both two symbol sPDCCH and three symbol sPDCCH (paragraphs 57 and 60: In some examples, a two symbol sTTI may contain three symbols periods, and a one slot sTTI may contain anywhere from five to seven symbols periods. For instance, a nominal duration of an sTTI may be two symbol periods, but a particular resource assignment may span three symbols). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify He’s system by incorporating the teachings of Sun, for the purpose of providing flexible communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462